            Case 7:16-cv-09778-KMK LJocumem            Lu.L   r-11tu u--+,v""---'-   I   ~~--.   -•   -

            Case 7:16-cv-09778-KMK Document 202 Filed 04/07/21 Page 1 of 1
                              SIL"\lERMAN \- ATIORNEYS
                              &ASSOCIATES              AT LAW

April 7, 2021
                                                              MEMO ENDORSED
VIAECF

Honorable Kenneth M. Karas
U.S .D.C., Southern District of New York
300 Quarropas Street
White Plains, New York 10601

                Re:    Rutherford v. Florida Union Free School District et. el,
                       Docket No.: 16-CV-9778 (KMK)

Dear Judge Karas:

        We represent Defendant Orange-Ulster Board of Cooperative Educational Services
("BOCES") in the above-referenced matter. We are writing to request permission to file certain
exhibits in support of our motion for summary judgment under seal.

        We are preparing to serve our motion for summary judgment on April 9, 2021 in
accordance with the Court's March 11 , 2021 Order. The exhibits in support of our motion
contain documents that have confidential information regarding and/or are educational records of
the infant Plaintiff. These include Individualized Education Program ("IEP") documents,
assessments, behavior plans and data collection, attendance records, correspondence, and similar
records. However, at this time, there is no Protective Order in place. Therefore, in order to
maintain the infant Plaintiffs privacy, we respectfully request permission to file such documents
under seal.

         Thank you for your consideration of this matter.

 Granted.                              Respectfully submitted,

                                 SILVERMAN & ASSOCIATES


4!7121
                                        ~-:
                                        Amanda£. D ' Amico


To:      All Parties of Record (via ECF)




                         445 Hamilton Ave., Suite #1 i02 I White Plains, NY 10601
                   914.574.4510 Main I 914.574.4515 Fax I silvermanandassociatesnycom
